Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 1 of 7 Page ID #:62




 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       FERNANDO SORIA,                               Case No. CV 20-7136-VAP (KK)
11                               Plaintiff,
12                         v.                          ORDER DISMISSING COMPLAINT
                                                       WITH LEAVE TO AMEND
13       J. HERNANDEZ, ET AL.,
14                               Defendant(s).
15
16
17                                               I.
18                                    INTRODUCTION
19           Plaintiff Fernando Soria (“Soria”), proceeding pro se and in forma pauperis,
20   filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) alleging a violation of
21   his Eighth Amendment right to be free from cruel and usual punishment. For the
22   reasons discussed below, the Court dismisses the Complaint with leave to amend.
23                                               II.
24                                      BACKGROUND
25           On August 3, 2020, Soria, who is currently confined at Kern Valley State
26   Prison, constructively filed 1 the Complaint against defendants J. Hernandez, O. Diaz,
27
     1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
28   pleading to mail to court, the court deems the pleading constructively “filed” on the
     date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see
Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 2 of 7 Page ID #:63




 1   B. Alpeza, Camacho, Chirino, and A. Pentes (“Defendants”) in their individual
 2   capacity. ECF Docket No. (“Dkt.”) 1. Defendants are correctional officers at
 3   California State Prison - Los Angeles County (“CSP-LAC”) in Lancaster, California,
 4   where Soria was confined at the time of the incident alleged in the Complaint. Id. at
 5   2-5.
 6          Soria alleges that on August 24, 2018, defendants Hernandez, Diaz, and Alpeza
 7   used excessive force against him when they came to his cell after receiving
 8   confidential information that Soria and his cellmate “were selling drugs out of their
 9   cell.” Id. at 11. Soria alleges defendant Hernandez injured his head, eye and shoulder,
10   defendant Diaz slammed him to the ground and “jump[ed] on top of [him]” injuring
11   Soria’s back, eye, and shoulder, and defendant Alpeza hit Soria “on the head with [a]
12   bat[]on while [Soria was] in cuffs”. Id. at 3.
13          Soria alleges he requested medical treatment from defendants Hernandez, Diaz,
14   and Alpeza, but instead was escorted out of the building by defendants Camacho and
15   Chirino. Id. at 11-12. Soria further alleges defendants Camacho and Chirino
16   “slammed [him] to the ground [and] injured his back just because [Soria] called them
17   an ass hole.” Id. at 12.
18          As a result of this incident, Soria alleges he “had to have staples in his head to
19   close his would in his head; and eye plus he needed to have shoulder surgery.” Id. at
20   13. Soria alleges he “was then charged with an assault on a peace officer to cover up
21   the Defendants’ use of excessive force against him.” Id.
22          The sole allegation against defendant Puentes is that he is “covering up the lies
23   of the officers [because] he was a supervisor at the prison.” Id. at 5.
24          The Complaint sets forth two “causes of action.” Id. at 12-14. The first cause
25   of action alleges defendants Hernandez, Diaz, and Alpeza violated Soria’s Eighth
26   Amendment rights when they used excessive force against him and denied him
27
28   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
     applies to Section 1983 suits filed by pro se prisoners”).
                                                 2
Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 3 of 7 Page ID #:64




 1   medical treatment for his injuries. Id. at 12-13. The second cause of action alleges
 2   defendants Camacho and Chirino violated Soria’s Eighth Amendment rights when
 3   they used excessive force against him. Id. at 13-14.
 4          Soria seeks declaratory and injunctive relief as well as compensatory and
 5   punitive damages. Id. at 15.
 6                                               III.
 7                                  STANDARD OF REVIEW
 8          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
 9   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
10   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
11   state a claim on which relief may be granted, or seeks monetary relief against a
12   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
13   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
14          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
15   “short and plain statement of the claim showing that the pleader is entitled to relief.”
16   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
17   screening purposes, a court applies the same pleading standard as it would when
18   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
19   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
20          A complaint may be dismissed for failure to state a claim “where there is no
21   cognizable legal theory or an absence of sufficient facts alleged to support a
22   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
23   considering whether a complaint states a claim, a court must accept as true all of the
24   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
25   2011). However, the court need not accept as true “allegations that are merely
26   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
27   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
28   need not include detailed factual allegations, it “must contain sufficient factual matter,
                                                  3
Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 4 of 7 Page ID #:65




 1   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 2   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 3   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
 4   “allows the court to draw the reasonable inference that the defendant is liable for the
 5   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
 6   underlying facts to give fair notice and to enable the opposing party to defend itself
 7   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
 8          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
 9   however inartfully pleaded, must be held to less stringent standards than formal
10   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
11   However, liberal construction should only be afforded to “a plaintiff’s factual
12   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
13   339 (1989), and a court need not accept as true “unreasonable inferences or assume
14   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
15   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
16          If a court finds the complaint should be dismissed for failure to state a claim,
17   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
18   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
19   appears possible the defects in the complaint could be corrected, especially if the
20   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
21   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
22   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
23   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  4
Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 5 of 7 Page ID #:66




 1                                               IV.
 2                                        DISCUSSION
 3                   THE COMPLAINT FAILS TO STATE A CLAIM
 4                          AGAINST DEFENDANT PUENTES
 5   A.     APPLICABLE LAW
 6          Vicarious liability does not apply to Section 1983 actions; rather, “a plaintiff
 7   must plead that each Government-official defendant, through the official’s own
 8   individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Hence, a
 9   defendant may be held liable as a supervisor only “if there exists either (1) his or her
10   personal involvement in the constitutional deprivation, or (2) a sufficient causal
11   connection between the supervisor’s wrongful conduct and the constitutional
12   violation.” Starr, 652 F.3d at 1207 (internal quotation marks and citations omitted).
13   B.     ANALYSIS
14          Here, Soria fails to allege facts to infer any personal involvement by defendant
15   Puentes, or a causal connection between defendant Puentes’ conduct and the alleged
16   assault. See Starr, 652 F.3d at 1207. Therefore, the Complaint fails to state a claim
17   against defendant Puentes.
18                                                V.
19                LEAVE TO FILE A FIRST AMENDED COMPLAINT
20          As the Court is unable to determine whether amendment would be futile, leave
21   to amend is granted. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995)
22   (per curiam). Plaintiff is advised that the Court’s determination herein that certain
23   allegations in the Complaint are insufficient to state a particular claim should not be
24   seen as dispositive of that claim. However, if Plaintiff asserts a claim in his First
25   Amended Complaint that has been found to be deficient without addressing the
26   claim’s deficiencies, then the Court, pursuant to the provisions of 28 U.S.C. § 636,
27   ultimately will submit to the assigned district judge a recommendation that such claim
28   be dismissed with prejudice for failure to state a claim, subject to Plaintiff’s right at
                                                  5
Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 6 of 7 Page ID #:67




 1   that time to file Objections with the district judge as provided in the Local Rules
 2   Governing Duties of Magistrate Judges.
 3         Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
 4   service date of this Order, Plaintiff choose one of the following three options:
 5         1.     Plaintiff may file a First Amended Complaint to attempt to cure the
 6   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
 7   Central District civil rights complaint form to use for filing the First Amended
 8   Complaint, which the Court encourages Plaintiff to use.
 9         If Plaintiff chooses to file a First Amended Complaint, he must clearly
10   designate on the face of the document that it is the “First Amended Complaint,” it
11   must bear the docket number assigned to this case, and it must be retyped or
12   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
13   include new defendants or allegations that are not reasonably related to the claims
14   asserted in the Complaint. In addition, the First Amended Complaint must be
15   complete without reference to the Complaint, or any other pleading, attachment, or
16   document.
17         An amended complaint supersedes the preceding complaint. Ferdik v.
18   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
19   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
20   leave to amend as to all his claims raised here, any claim raised in a preceding
21   complaint is waived if it is not raised again in the First Amended Complaint.
22   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
23         The Court advises Plaintiff that it generally will not be well-disposed toward
24   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
25   that continues to include claims on which relief cannot be granted. “[A] district
26   court’s discretion over amendments is especially broad ‘where the court has already
27   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
28   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
                                                 6
Case 2:20-cv-07136-VAP-KK Document 22 Filed 09/30/20 Page 7 of 7 Page ID #:68




 1   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
 2   relief cannot be granted, the First Amended Complaint will be dismissed
 3   without leave to amend and with prejudice.
 4          2.       Alternatively, Plaintiff may file a notice with the Court that he intends to
 5   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
 6   Complaint despite the deficiencies in the claims identified above, then the Court will
 7   submit a recommendation to the assigned district judge that the deficient claims
 8   discussed in this Order be dismissed with prejudice for failure to state a claim,
 9   subject to Plaintiff’s right at that time to file Objections with the district judge as
10   provided in the Local Rules Governing Duties of Magistrate Judges. If the assigned
11   district judge accepts the findings and recommendations of the undersigned
12   Magistrate Judge and dismisses the deficient claims discussed in this Order, the Court
13   will issue a separate order regarding service of any claims remaining in the Complaint
14   at that time.
15          3.       Finally, Plaintiff may voluntarily dismiss his claims against defendant
16   Puentes and/or the entire action without prejudice, pursuant to Federal Rule of Civil
17   Procedure 41(a). The Clerk of Court is directed to mail Plaintiff a blank Notice of
18   Dismissal Form, which the Court encourages Plaintiff to use if he chooses to
19   voluntarily dismiss defendant Puentes or the action.
20          Plaintiff is explicitly cautioned that failure to timely respond to this
21   Order will result in this action being dismissed with prejudice for failure to
22   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
23   Federal Rule of Civil Procedure 41(b).
24
25   Dated: September 30, 2020
26                                              HONORABLE KENLY KIYA KATO
                                                United States Magistrate Judge
27
28
                                                   7
